          Case 7:21-cv-02877-NSR Document 8 Filed 04/22/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

  CAROLYN CATALANO, individually and                 Case No. 7:21-cv-02877
  on behalf of all others similarly situated,

                 Plaintiff,

  v.

  ELECTRONIC TRANSER, INC., a
  Washington corporation,

                 Defendant.


                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
       Plaintiff Carolyn Catalano hereby gives notice of the dismissal of this action without

prejudice, with each party to bear its own attorneys’ fees and costs.


                                              CAROLYN CATALANO, individually and on
                                              behalf of all others similarly situated,
DATED this 22nd day of April, 2021.

                                              By: /s/ Stefan Coleman
                                              Stefan Coleman
                                              law@stefancoleman.com
                                              LAW OFFICES OF STEFAN COLEMAN, P.A.
                                              11 Broadway, Suite 615
                                              New York, NY 10001
                                              Telephone: (877) 333-9427
                                              Facsimile: (888) 498-8946

                                              Attorneys for Plaintiff and the putative Class
